PER CURIAM.
This is a suit for reformation of a contract for the sale of real property, and for specific performance thereof as reformed, brought by R. W. Haynes, as plaintiff, against Michael Loring and his wife, as defendants. Decree was entered in favor of plaintiff as prayed for in his complaint. Defendants appeal.
We have examined the record in this case and find no merit in the appeal. Hayward v. Morrison et ux., 194 Or 335, 241 P2d 888; Young v. Neill et al., 190 Or 161, 220 P2d 89, 225 P2d 66.
Decree affirmed.